In the

    United States Court of Appeals
                For the Seventh Circuit
                ________________________ 
                               
Nos. 12‐3837 & 12‐3929 
                               
KOLBE & KOLBE HEALTH AND WELFARE BENEFIT PLAN and 
  KOLBE & KOLBE MILLWORK CO., INC., 
                        Plaintiffs‐Appellants / Cross‐Appellees, 
                               
                             v. 
                               
MEDICAL COLLEGE OF WISCONSIN, INC. and CHILDREN’S 
  HOSPITAL OF WISCONSIN, INC., 
                      Defendants‐Appellees / Cross‐Appellants. 
               __________________________ 
                               
        Appeals from the United States District Court for the 
                   Western District of Wisconsin. 
         No. 3:09‐cv‐00205‐bbc — Barbara B. Crabb, Judge. 
              __________________________ 
                             
   ARGUED OCTOBER 3, 2013 — DECIDED FEBRUARY 5, 2014 
              __________________________ 
                             
   Before POSNER, FLAUM, and WILLIAMS, Circuit Judges. 
   POSNER, Circuit Judge. These cross‐appeals present issues 
concerning  ERISA,  Wisconsin  law,  and  Rule  11  sanctions. 
The plaintiffs are an employee benefit plan and the employ‐
2                                           Nos. 12‐3837 & 12‐3929 


er; we’ll  refer to  them jointly  as  “the  plan.” The defendants 
are  two  Wisconsin  medical  institutions,  one  a  medical  col‐
lege  that  also  provides  patient  care  in  clinics  and  hospitals, 
the  other  a  children’s  hospital.  See  “About  MCW:  Facts 
2013,”  www.mcw.edu/MCWfacts.htm  (visited  Feb.  4,  2014). 
The institutions are affiliated and we’ll pretend they’re one, 
which we’ll call “the hospital.” 
    In a series of rulings in 2009 and 2010, the district judge 
dismissed the plan’s claims, which were both for ERISA vio‐
lations  and  for  breach  of  contract  under  Wisconsin  law. 
Eventually she dismissed the entire suit, and awarded attor‐
neys’ fees to the hospital as a sanction for the plan’s having 
filed,  in  the  judge’s  view,  frivolous  claims.  The  plan  ap‐
pealed.  We  affirmed  the  dismissal  of  the  ERISA  claims  but 
reversed  the  dismissal  of  the  breach  of  contract  claim  be‐
cause  we  disagreed  with  the  district  judge’s  ground  for  the 
dismissal,  which  was  that  the  claim  was  preempted  by 
ERISA. We also reversed the imposition of sanctions, on the 
ground  that  the  plan’s  claims  were  colorable  and  had  been 
made in good faith. 657 F.3d 496 (7th Cir. 2011). 
    The  only  issue  for  the  district  court  on  remand  was 
whether there had been a breach of contract under Wiscon‐
sin law. The court could have relinquished jurisdiction over 
that  claim,  since  it  was  just  a  supplemental  claim,  see  28 
U.S.C. § 1367(c)(3), but it didn’t have to, decided not to, and 
went on to grant summary judgment in favor of the hospital. 
The  plan  again  appeals.  The  hospital  cross‐appeals,  com‐
plaining  about  the  district  judge’s  refusal  to  sanction  the 
plan under Rule 11 for its pressing ahead with its breach of 
contract  claim  after  the  hospital  showed  (the  hospital  con‐
tends) that the claim was preempted by ERISA. We had held 
Nos. 12‐3837 & 12‐3929                                              3 


in our first decision that ERISA did not preempt the contract 
claim, but the hospital argues that evidence presented in the 
summary  judgment  proceeding  on  remand  established 
preemption. 
     The hospital had entered into what is called a “provider 
agreement”  (or  alternatively  a  “physician  agreement”)  with 
North  Central  Health  Care  Alliance  and  Bowers  &  Associ‐
ates—firms  that  act  as  middlemen  between  hospitals  and 
ERISA health plans. The agreement requires the health plan 
to  reimburse  any  hospital  designated  in  the  agreement  for 
services  that  the  hospital  renders  to  a  plan  beneficiary,  de‐
fined  as  anyone  who  is  “eligible  to  have  their  medical  ser‐
vices paid for” by the plan. 
    Kolbe’s  health  plan  covers  dependents  of  employees  as 
well  as  the  employees  themselves.  On  August  2,  2007,  an 
employee  of  the  Kolbe  company  reported  that  his  newly 
born daughter had a serious medical condition. He asked the 
plan  to  cover  her  treatment  expenses.  Not  until  August  20, 
however,  did  he  submit  the  form  that  required  him  to  an‐
swer  questions  germane  to  whether  the  child’s  expenses 
were  covered,  such  as  whether  he  provided  at  least  50  per‐
cent  of  the  dependent’s  support.  He  answered  neither  that 
question nor two other questions, about the child’s residence 
and  status  as  a  dependent  for  federal  income  tax  purposes, 
questions  also  intended  to  elicit  answers  that  would  deter‐
mine  whether  the  child’s  medical  expenses  were  covered. 
Protracted  efforts  by  the  health  plan  to  determine  coverage 
followed,  until  on  June  24,  2008,  the  plan  informed  the  em‐
ployee that the child was not covered. That ended the plan’s 
payments to the hospital—but it had already paid the hospi‐
4                                           Nos. 12‐3837 & 12‐3929 


tal almost  $1.7 million, and it demanded that the money be 
refunded. The hospital refused. 
    The provider agreement says nothing about refunds. Yet 
the  hospital  concedes  that  had  it  made  a  mistake  and  over‐
charged the plan, the plan would be entitled to a refund, be‐
cause  the  overcharge  would  be  a  breach  of  the  agreement, 
and  a  refund  of  the  amount  overcharged  would  equal  the 
compensatory  damages  owed  to  the  victim  of  the  breach. 
But the hospital had made no mistake. The plan had paid the 
hospital to treat the child and it had treated her, and there is 
no suggestion that there was anything amiss in the treatment 
or in the charges for it. 
     So what could be the source of a legal right to a refund? 
The  plan  points  out  that  the  hospital  probably  can  recover 
some  of  the  cost  of  treating  the  child  from  Medicaid.  See 
Wis.  Admin.  Code  §§ DHS 101.01,  106.03(3)(c)(2)(b).  But  so 
what?  Generally  if  a  hospital  can  recover  expenses  of  treat‐
ment from either private insurance or Medicaid, it has to try 
to  collect  from  the  private  insurer  first,  Medicaid  being  the 
payer  of  last  resort.  So  if  an  individual  is  covered  both  by 
private insurance and Medicaid, the hospital is typically re‐
quired to bill the private insurer before billing Medicaid. See 
42  U.S.C.  § 1396a(a)(25)(A);  Wis.  Admin.  Code 
§§ DHS 106.03(7)(b),  (c);  Arkansas  Department  of  Health  & 
Human Services v. Ahlborn, 547 U.S. 268, 291 (2006); Fonseca v. 
United  States,  No.  01‐C‐0544,  2007  WL  601937,  at  *2  (E.D. 
Wis.  Feb.  23,  2007);  ForwardHealth,  “Medicaid  as  Payer  of 
Last       Resort,”        www.forwardhealth.wi.gov/WIPortal/
Online%20Handbooks/Display/tabid/152/Default.aspx?ia
=1&p=1&sa=87&s=9&c=54&nt=Medicaid+as+Payer+of+Last+
Resort (visited Feb. 4, 2014). 
Nos. 12‐3837 & 12‐3929                                                5 


    The hospital, having been paid in full by the Kolbe health 
plan,  has  no  possible  claim  against  Medicaid—especially 
since the mistake about coverage was not the hospital’s, but 
the  plan’s,  mistake.  The  plan  took  almost  eleven  months  to 
determine that the child of its insured was not a plan benefi‐
ciary. It’s one thing for a seller to refund money or take other 
reparative measures because of a mistake it’s made, and an‐
other to do so because the buyer has made a mistake. It’s not 
as if the hospital has been unjustly enriched by keeping the 
money that Kolbe paid it—as we said, there is no suggestion 
that it overcharged for the medical services that it provided 
the child, or provided inadequate services. Nor has the plan 
appealed  the  district  court’s  rejection  of  its  claim  for  unjust 
enrichment. 
    The  plan  pitches  the  appeal  it  has  taken  on  the  proposi‐
tion  that  the  provider  agreement  contains  an  implicit  term 
requiring a refund in the circumstances of this case. There is 
no  novelty  in  judges’  interpolating  terms  into  contracts.  A 
famous example is a “best efforts” clause read into an exclu‐
sive  dealing  contract.  The  maker  of  a  product  who  gives  a 
dealer the exclusive right to sell the product within a desig‐
nated area hands a monopoly to the dealer, enabling him to 
minimize  expenses  on  marketing  the  product.  The  dealer 
will  sell  less,  but  (depending  on  the  effect  on  his  sales  of 
skimping on marketing, in relation to the money he saves by 
skimping)  may  come  out  ahead;  but  the  producer  will  be 
disserved. Believing that the parties must have tacitly agreed 
that  the  dealer  would  be  required  to  use  his  best  efforts  to 
market  the  product,  courts  read  a  best‐efforts  commitment 
into  the  contract.  E.g.,  Classic  Cheesecake  Co.  v.  JPMorgan 
Chase  Bank,  N.A.,  546  F.3d  839,  846  (7th  Cir.  2008);  Sonoran 
Scanners,  Inc.  v.  Perkinelmer,  Inc.,  585  F.3d  535,  542–43  (1st 
6                                           Nos. 12‐3837 & 12‐3929 


Cir. 2009); Wood v. Duff‐Gordon, 118 N.E. 214, 214 (N.Y. 1917) 
(Cardozo, J.). 
    There  are  many  other  examples  of  the  principle  that  a 
contract  consists  not  only  of  explicit  terms  but  of  implicit 
ones needed  to make the  explicit terms conform to the par‐
ties’  reasonably  inferable  intentions  and  expectations.  See, 
e.g.,  Stolt‐Nielsen  S.A.  v.  AnimalFeeds  International  Corp.,  130 
S. Ct. 1758, 1775 (2010); Bidlack v. Wheelabrator Corp., 993 F.2d 
603, 607–08 (7th Cir. 1993) (en banc); 2 Restatement (Second) of 
Contracts § 204, pp. 96–97 (1981). (This is true by the way of 
ERISA plans in their capacity as contracts, see Singer v. Black 
& Decker Corp., 964 F.2d 1449, 1452–53 (4th Cir. 1992), though 
we  are  concerned  in  this  case  with  the  interpretation  of  the 
provider  agreement,  which  is  not  the  ERISA  plan.)  For  ex‐
ample,  “you  cannot  prevent  the  other  party  to  the  contract 
from  fulfilling  a  condition  precedent  to  your  own  perfor‐
mance,  and  then  use  that  failure  to  justify  your  nonperfor‐
mance.” Ethyl Corp. v. United Steelworkers of America, 768 F.2d 
180,  185  (7th  Cir.  1985);  see  also  Spanos  v.  Skouras  Theatres 
Corp., 364 F.2d 161, 169 (2d Cir. 1966) (en banc) (Friendly, J.). 
Still  another  example,  one  closer  to  this  case  but  not  close 
enough to carry the day for the Kolbe plan, is a refusal to ac‐
cept  the  return  of  a  product  that  had  a  defect  the  buyer 
hadn’t noticed at the time of purchase but discovered within 
a  reasonable  time.  Northrop  Corp.  v.  Litronic  Industries,  29 
F.3d  1173,  1176  (7th  Cir.  1994);  Deere  &  Co.  v.  Johnson,  271 
F.3d  613,  620  (5th  Cir.  2001);  Miron  v.  Yonkers  Raceway,  Inc., 
400 F.2d 112, 119–20 (2d Cir. 1968); UCC § 2‐608(1)(b). 
   But  the  plan  doesn’t  invoke  the  principle  that  the  cases 
we’ve  cited  illustrate—call  it  “the  efficacy  principle,”  that  a 
court  will  interpolate  terms  when  necessary  to  make  a  con‐
Nos. 12‐3837 & 12‐3929                                              7 


tract work. Instead the plan invokes custom. It argues that it 
is  customary  in  the  dealings  between  hospitals  and  health 
plans  for  a  hospital  to  refund  payments  received  from  an 
employer  health  plan  should  the  employer  discover,  after 
beginning to pay the hospital, that the patient being treated 
by the hospital is not a plan beneficiary. 
    Refunds by hospitals to health plans are indeed common, 
just  as  refunds  by  retailers  are  common,  and  generally  for 
the  same  reasons:  either  that  the  plan  overpaid  or  that  the 
plan is a good customer of the hospital, and good customers 
receive favored treatment because the seller doesn’t want by 
annoying them to lose them—although in the latter case the 
customer  dissatisfied  with  his  purchase  at  least  returns  it 
(with  very  rare  exceptions,  as  we’re  about  to  see),  and  the 
seller can resell it. 
    But to infer a contractual obligation to refund a purchase 
price when the seller is faultless and the buyer does not re‐
turn  the  purchase  is  to  infer  absurdity.  Suppose  a  person 
buys  a  Rolex  watch,  retailing  for  several  thousand  dollars. 
Walking  from  the  store  to  his  office,  he  removes  the  watch 
from his wrist and holds it in front of his eyes, the better to 
revel in its opulence. A thief chances by, snatches the watch, 
and runs off. The watch is never seen again. Does Rolex have 
a legal duty to  refund the  purchase price? No—and  still  no 
even  if  it  had  made  comparable  refunds  in  similar  circum‐
stances to Bill Gates, Warren Buffett, Carlos Slim, and Chris‐
ty  Walton.  Far  from  being  necessary  to  make  the  provider 
agreement  effective,  interpolating  an  obligation  to  make  a 
refund when the seller is faultless and the buyer is asking to 
be  compensated  for  his  own  mistake  would  make  the  con‐
tract fail by reducing the buyer’s incentive to exercise proper 
8                                            Nos. 12‐3837 & 12‐3929 


care  in  determining  the  eligibility  of  presumed  plan  benefi‐
ciaries.  The  seller  (the  hospital)  would  demand  compensa‐
tion to assume liability for the buyer’s errors—compensation 
in  other  words  for  assuming  a  “moral  hazard,”  the  sort  of 
risk  that  impels  a  fire‐insurance  company  to  insist  that  an 
insured  install  a  sprinkler  system.  The  “insurance”  against 
its  own  mistakes  that  the  Kolbe  plan  insists  the  hospital 
agreed  to  provide  could  induce  the  plan  to  invest  less  care 
than it should in making a prompt determination of eligibil‐
ity. 
    The plan points out that the hospital has sometimes pro‐
vided refunds to the Kolbe plan or other third‐party benefi‐
ciaries  of  provider  agreements  in  some  cases  in  which  the 
plan had mistakenly believed that the hospital’s patient was 
a plan beneficiary. There was a refund of more than $250,000 
involving such a patient. But the motives for making refunds 
are various, as illustrated by our Rolex example, and the fact 
that the hospital may on occasion have made refunds in cir‐
cumstances  similar  or  even  identical  to  this  case  neither  es‐
tablishes  a  contractual  obligation  on  the  hospital’s  part  to 
make such refunds, nor could have lulled the Kolbe plan in‐
to thinking it took no risk in conducting a dilatory investiga‐
tion  of  the  eligibility  of  a  child  with  a  very  serious  medical 
condition bound to cost a great deal to treat. 
    So there is no merit to the plan’s challenge to the district 
court’s interpretation of the contract. But there is equally no 
merit  to  the  hospital’s  contention  that  Kolbe’s  state‐law 
claim is so clearly preempted by ERISA that Kolbe should be 
punished for having made it. 
    A  contract  dispute  that  requires  for  its  resolution  an  in‐
terpretation  of  an  ERISA  plan  can  be  resolved  only  in  ac‐
Nos. 12‐3837 & 12‐3929                                               9 


cordance with ERISA, which in the case of a dispute such as 
this would mean in accordance with a federal common law 
of  contracts,  tailored  to  the  policies  of  ERISA,  since  ERISA, 
while  preempting  state  law  regulating  employee  benefit 
plans, does not set forth any contract principles. In our first 
decision  in  this  litigation  we  held  that  no  interpretation  of 
the  plan  was  required,  only  of  the  provider  agreement.  657 
F.3d at 504–05. On this second appeal, however, the hospital 
points  us  to  evidence  presented  on  remand  that  the  child 
may  have  been  a  beneficiary  of  the  Kolbe  health  plan  after 
all,  a  determination  that  the  hospital  contends  requires  in‐
terpretation  of  the  plan,  for  it  is  the  plan  that  determines 
who its beneficiaries are. 
    But  whether  the  hospital  is  right  or  wrong  about  the 
child’s status, it hasn’t shown that the plan’s refusal to admit 
that the child is a beneficiary is frivolous, or otherwise war‐
rants sanctions. Moreover, we said in our first decision that 
preemption  would  not  be  an  issue  on  remand—that  there 
was no preemption and therefore the only issue on remand 
would  be  breach  of  contract.  657  F.3d  at  507.  That  was  this 
court’s mandate, and the law of the case. The hospital defied 
us. It is the hospital that is lucky to escape being sanctioned. 
                                                          AFFIRMED.